DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 5-6, and 15-16) in the reply filed on 02/28/2022 is acknowledged. The traversal is on ground(s) that examining all of the claims will not unduly increase the Examiner’s search burden. This is not found persuasive because it remains the Office' s stance there is a search and/or examination burden for the patentably distinct species as set forth above for at least the following reason(s) apply: even though the Species I and II pertain to predictive map generators, searching the two distinct and separate species, “predictive control values” and “predictive operator commands,” would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the Office respectfully disagrees with Applicants election with traverse.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Furthermore, the Response to Restriction from applicant is errored. Claims 6 and 16 are also part of the non-elected species due to being dependent on the non-elected species of clams 5 and 15. Claim 6 and 16 will be withdrawn from consideration as being part of the non-elected species.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09/17/2021, 05/12/2021, and 02/21/2022 have been received however only a cursory review over the references was conducted due to the large number of references included on the IDS. In view of the large number of references, the Examiner requests the Applicant to point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution.
Status of Application
	Claims 1-20 are pending. Claims 5-6, and 15-16 have been withdrawn from consideration. Claims1-4, 6-14, and 16-20 will be examined.  Claims 1, 11, and 19 are independent claims. This Non-Final Office action is in response to the claims dated 10/09/2020, and “Response to Restriction” dated 02/28/2022.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS.1-13, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 8, 11, 13-14, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “a value of an agricultural characteristic” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the value of the agricultural characteristic related to the soil or terrain? Is the value of the agricultural characteristic related to the crop or growing environment?
For the purpose of examination in this Office Action, the claims 1, 3-4, 8, 11, 13-14, and 18-19  have been interpreted as best understood by the Examiner as any data which defines any parameter of any crop.
The dependent claims 2, 6-7, 9-10, 12, 16-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 1, 11, and 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOYD et al., US 20160106038, herein further known as Boyd, in view of MISSOTTEN et al., US 20130184944, herein further known as Missotten.
Regarding claim 1, Boyd discloses an agricultural work machine (paragraph [0010]) comprising: a map (paragraph [0045], field map) that includes values of a cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8); a geographic position sensor that detects a geographic location of the agricultural work machine (paragraph [0048]); an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects (paragraph [0049-0050]) a value of an agricultural characteristic (paragraph [0039]); a predictive map generator (paragraph [0010-0012], and [0042]) that generates a functional predictive agricultural map of the field that maps predictive control values (paragraph [0012], paragraph [0046]) based on the values of the cut height characteristic in the map (paragraph [0012], paragraph [0045-0046]) and based on the value of the agricultural characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8); a controllable subsystem (paragraph [0037]); and a control system (paragraph [0042]) that generates a control signal (paragraph [0042], and paragraph [0053]) to control the controllable subsystem (paragraph [0053]) based on the geographic location of the agricultural work machine (paragraph [0048]) and based on the control values in the functional predictive agricultural map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
However, Boyd does not explicitly state a machine comprising: a communication system that receives a map and characteristics corresponding to different locations in a field 
Missotten teaches a communication system that receives a map (paragraph [0022], and [0122]) and characteristics corresponding to different locations in a field (paragraph [0060-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a communication system that receives a map and characteristics corresponding to different locations in a field as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Boyd and Missotten disclose all elements of claim 1 above
Boyd discloses further a machine wherein the map comprises (paragraph [0043]) that includes values of the cut height characteristic (paragraph [0043], cutting height H1).
However, Boyd does not explicitly state a machine comprising: predictive values of the characteristic corresponding to the different locations in the field.
Missotten teaches a machine comprising: predictive values of the characteristic (paragraph [0057], predict field characteristics) corresponding to the different locations in the field (paragraph [0060-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a communication system that receives a map and characteristics corresponding to different locations in a field as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3, the combination of Boyd and Missotten disclose all elements of claim 1 above
Boyd discloses further a machine wherein the predictive map generator (paragraph [0010-0012], and [0042]) comprises: a predictive agricultural characteristic map generator that generates (paragraph [0010-0012], and [0042]), as the functional predictive agricultural map (paragraph [0012], paragraph [0046]), a functional predictive agricultural characteristic map that maps (paragraph [0043]).
However, Boyd does not explicitly state the predictive control values, predictive values of the agricultural characteristic to the different geographic locations in the field.
Missotten teaches a machine comprising: the predictive control values (paragraph [0057], anticipate control), predictive values of the agricultural characteristic (paragraph [0057], predict field characteristics) to the different geographic locations in the field  (paragraph [0060-0062]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including the predictive control values, predictive values of the agricultural characteristic to the different geographic locations in the field as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 4, the combination of Boyd and Missotten disclose all elements of claim 1 above
Boyd discloses further a machine wherein the in-situ sensor detects, as the value of the agricultural characteristic (paragraph [0039]), a value of an operator command indicative of a commanded action of the agricultural work machine (paragraph [0041] operator adjust).
Regarding claim 7, the combination of Boyd and Missotten disclose all elements of claim 1 above
Boyd discloses further a machine wherein the control system generates the control signal to control the controllable subsystem to adjust a setting of a header (paragraph [0053]) on the agricultural work machine (paragraph [0037-0038]).
Regarding claim 8, the combination of Boyd and Missotten disclose all elements of claim 1 above.
Boyd discloses further a machine comprising: a predictive (paragraph [0010-0012], and [0042]) that generates a predictive agricultural (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) and the agricultural characteristic based on a value of the cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) in the map (paragraph [0045], field map) at the geographic location (paragraph [0048]) and the value of the agricultural characteristic detected by the in-situ sensor (paragraph [0039]) corresponding to the geographic location (paragraph [0048]), wherein the predictive map generator (paragraph [0010-0012], and [0042]) generates the functional predictive agricultural map (paragraph [0045], field map) based on the values of the cut height characteristic in the map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
However, Boyd does not explicitly state a model generator, that models a relationship, and based on the predictive agricultural model.
Missotten teaches a machine comprising: model generator that models a relationship (paragraph [0017]), and based on the predictive agricultural model (paragraph [0024]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a model generator, that models a relationship, and based on the predictive agricultural model as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 1. The method disclosed in claim 11 can clearly perform on the apparatus of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 12, all limitations have been examined with respect to the apparatus in claim 2. The method disclosed in claim 12 can clearly perform on the apparatus of claim 2. Therefore, claim 12 is rejected under the same rationale as claim 2 above.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 3. The method disclosed in claim 13 can clearly perform on the apparatus of claim 3. Therefore, claim 13 is rejected under the same rationale as claim 3 above.
Regarding claim 14, the combination of Boyd and Missotten disclose all elements of claim 1 above.
Boyd discloses further a method wherein detecting (paragraph [0049-0050]), with an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3), the value of an agricultural characteristic (paragraph [0039]) comprises: detecting (paragraph [0049-0050]), with the in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3), as the value of the agricultural characteristic  (paragraph [0039]), an operator command (paragraph [0046]) indicative of a commanded action of the agricultural work machine (paragraph [0046], operating parameters).
Regarding claim 17, the combination of Boyd and Missotten disclose all elements of claim 1 above.
Boyd discloses further a method wherein controlling the controllable subsystem comprises: controlling the controllable subsystem to adjust a setting of a header on the agricultural work machine (paragraph [0038]).
Regarding claim 18, all limitations have been examined with respect to the apparatus in claim 8. The method disclosed in claim 18 can clearly perform on the apparatus of claim 8. Therefore, claim 18 is rejected under the same rationale as claim 8 above.
Regarding claim 19, Boyd discloses an agricultural work machine (paragraph [0010])  comprising: a map (paragraph [0045], field map) that includes values of a cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8); a geographic position sensor that detects a geographic location of the agricultural work machine (paragraph [0048]) an in-situ sensor (paragraph [0018-0019], and [0039], see also at least FIG. 1, FIG. 2, and FIG. 3) that detects (paragraph [0049-0050]) a value of an agricultural characteristic (paragraph [0039]) corresponding to the geographic location (paragraph [0048]); a predictive (paragraph [0010-0012], and [0042]) that generates a predictive agricultural (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) and the agricultural characteristic based on a value of the cut height characteristic (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8) in the map (paragraph [0045], field map) at the geographic location (paragraph [0048]) and the value of the agricultural characteristic detected by the in-situ sensor (paragraph [0039]) corresponding to the geographic location (paragraph [0048]); a predictive map generator (paragraph [0010-0012], and [0042]) that generates a functional predictive agricultural map (paragraph [0045], field map) of the field that maps predictive control values (paragraph [0012], paragraph [0046]) based on the values of the cut height characteristic in the map (paragraph [0012], paragraph [0045-0046]); a controllable subsystem (paragraph [0037]); and a control system (paragraph [0042]) that generates a control signal (paragraph [0042], and paragraph [0053]) to control the controllable subsystem (paragraph [0053]) based on the geographic position (paragraph [0048]) of the agricultural work machine (paragraph [0010]) and based on the control values in the functional predictive agricultural map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).

However, Boyd does not explicitly state a machine comprising: a communication system that receives a map corresponding to different geographic locations in a field and the predictive agricultural model.
Missotten teaches a communication system that receives a map (paragraph [0022], and [0122]) and characteristics corresponding to different locations in a field (paragraph [0060-0062]) and the predictive agricultural model (paragraph [0024])..
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a communication system that receives a map corresponding to different geographic locations in a field and the predictive agricultural model as taught by Missotten.
One would be motivated to modify Boyd in view of  Missotten for the reasons stated in Missotten paragraph [0006], a more robust machine to optimize more accurate settings on the basis of a measurement value of a location adjacent the location of which the prediction is to be made. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed.
Additionally, the claimed invention is merely a combination of known elements of processing, setting, and controlling the work parameters of an agricultural machine, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 20, the combination of Boyd and Missotten disclose all elements of claim 19 above.
Boyd discloses further an apparatus wherein the control signal control the controllable subsystem to adjust a setting of a header on the agricultural work machine (paragraph [0038]) based on the detected geographic location (paragraph [0048]) and the functional predictive agricultural map (paragraph [0043-0045], see also at least FIG. 7 and FIG. 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyd and Missotten, in view of BISCHOFF, US 20130184944, herein further known as Bischoff.
Regarding claim 9, the combination of Boyd and Missotten disclose all elements of claim 1 above.
Boyd discloses an operator interface controller (paragraph [0052], interface 68) that generates a user interface map representation (paragraph [0052], classification and actions) of the predictive agricultural map  (paragraph [0010-0012], and [0042]), 
However, Boyd does not explicitly state the user interface map representation comprising a field portion with one or more markers indicating the control values at one or more geographic locations on the field portion.
Bischoff teaches a system comprises: a field portion with one or more markers (paragraph [0052], see also at least FIG. 3) indicating the control values (paragraph [0052], actions to be carried out) at one or more geographic locations on the field portion (paragraph [0052], see also at least FIG. 3).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by the user interface map representation comprising a field portion with one or more markers indicating the control values at one or more geographic locations on the field portion as taught by Bischoff.
One would be motivated to modify Boyd in view of  Bischoff for the reasons stated in Bischoff paragraph [0004], a more robust system to optimize the settings, depending on the available specifications (for example, crops with low losses or in the shortest possible time) and crop conditions, so as to be able to utilize the full performance capacity of the machine. Furthermore, the more robust machine systems can utilize sensors to compensate for variations in the harvesting conditions to a certain extent by adapting the machine setting and the traveling speed. 
Additionally, the claimed invention is merely a combination of known elements of processing, and setting the work parameters of an agricultural harvester, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Boyd, Missotten, and Bischoff, in view of SULEMAN et al., US 20200133262, herein further known as Suleman.
Regarding claim 10, the combination of Boyd and Missotten disclose all elements of claim 9 above.
Boyd discloses further the operator interface controller (paragraph [0046] display 59) generates the user interface map representation  (paragraph [0046] field map) to include an interactive display portion (paragraph [0046] accept input commands) and the control system (paragraph [0053], EPC 58) generating the control signal (paragraph [0051], signals header) to control the controllable subsystem (paragraph [0051], header 28) based on the control action (paragraph [0042-0044]).
However, Boyd does not explicitly state displays a value display portion indicative of a selected value, an interactive threshold display portion indicative of an action threshold, and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value. 
Suleman teaches a machine to include an interactive display portion (paragraph [0012], see also at least FIG. 6) that displays a value display portion indicative of a selected value (paragraph [0105], numerical display 244, see also at least FIG. 6), an interactive threshold display portion indicative of an action threshold (paragraph [0118]), and an interactive action display portion (paragraph [0012], see also at least FIG. 6) indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value (paragraph [0112-0115], screen 236 and screen 251, see also at least FIG. 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Boyd by including a value display portion indicative of a selected value, an interactive threshold display portion indicative of an action threshold, and an interactive action display portion indicative of a control action to be taken when one of the predictive control values satisfies the action threshold in relation to the selected value as taught by Suleman.
One would be motivated to modify Boyd in view of  Suleman for the reasons stated in Suleman paragraph [0004], a more robust system to cause agricultural product to be evenly distributed throughout the storage compartment during the unloading process and decrease the possibility of agricultural product being lost due to misalignment between the storage compartment and the conveyor outlet.  Furthermore, the more robust system can automate the unloading of the harvested crop on-the-go by coordinating a harvester with a haul vehicle.
Additionally, the claimed invention is merely a combination of known elements of processors calibrating alignment of work vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669        

/JESS WHITTINGTON/            Examiner, Art Unit 3669